     Case 3:19-md-02913-WHO Document 1015 Filed 10/05/20 Page 1 of 2



 1   Fabrice N. Vincent (State Bar No. 160780)
     fvincent@lchb.com
 2   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 3   San Francisco, CA 94111-3339
     Telephone: 415.956.1000
 4   Facsimile: 415.956.1008
 5   Attorney for Plaintiff
 6                                       UNITED STATES DISTRICT COURT

 7                                    NORTHERN DISTRICT OF CALIFORNIA

 8

 9   IN RE: JUUL LABS INC., MARKETING,                            Master Case No. 3:19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS                                MDL No. 2913
10   LIABILITY LITIGATION                                         Honorable William H. Orrick
     ------------------------------------------------------
11   This Document Relates to:                                    NOTICE OF VOLUNTARY
     Leroy Cobb vs. JUUL Labs, Inc., et al.                       DISMISSAL WITHOUT PREJUDICE
12
     3:20-cv-03746-WHO
13

14
                 Plaintiff Leroy Cobb here gives notice of the voluntary dismissal of his action as to all
15
     defendants, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), no defendant having
16
     served an answer or a motion for summary judgment.
17
     Dated: October 5, 2020                           Respectfully submitted,
18
                                                      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
19

20
                                                      By: /s/ Fabrice N. Vincent
21
                                                         Fabrice N. Vincent
22
                                                              Fabrice N. Vincent (State Bar No. 160780)
23                                                            fvincent@lchb.com
                                                              LIEFF CABRASER HEIMANN &
24                                                            BERNSTEIN, LLP
                                                              275 Battery Street, 29th Floor
25                                                            San Francisco, CA 94111-3339
                                                              Telephone: 415.956.1000
26                                                            Facsimile: 415.956.1008

27                                                            Attorney for Plaintiff

28
                                                                                       NOTICE OF VOLUNTARY DISMISSAL
     2046926.1                                                                                     WITHOUT PREJUDICE
                                                                                                     3:20-CV-03746-WHO
     Case 3:19-md-02913-WHO Document 1015 Filed 10/05/20 Page 2 of 2



 1                                        CERTIFICATE OF SERVICE
 2

 3               I hereby certify that on October 5, 2020, I electronically filed the foregoing document

 4   with the Clerk of the Court using the CM/ECF system which will send notification of such

 5   filing to the CM/ECF participants registered to receive service in this case.

 6

 7                                                     /s/ Fabrice N. Vincent
                                                       Fabrice N. Vincent
 8
                                                      Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                NOTICE OF VOLUNTARY DISMISSAL
     2046926.1                                          -2-                                 WITHOUT PREJUDICE
                                                                                             3:20-CV-003746-WHO
